725 N.W.2d 457 (2007)
In re Dalton Shane WEBER and Christopher Jason Weber, Minors.
Department of Human Services, f/k/a Family Independence Agency, Petitioner-Appellee,
v.
Angela Irene Weber, Respondent-Appellant, and
Shane Jerry Lackie, Respondent.
Docket No. 132709. COA No. 269146.
Supreme Court of Michigan.
January 5, 2007.
On order of the Court, the application for leave to appeal the November 16, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we *458 are not persuaded that the questions presented should be reviewed by this Court.